EXHIBIT 10.49

2009 EXECUTIVE AND SENIOR MANAGEMENT PAYMENT PLAN

OF

ADEPT TECHNOLOGY, INC.

SECTION 1. PURPOSE

The purpose of this discretionary Executive and Senior Management Payment Plan
(the “Plan”) is to motivate and reward certain eligible executives and senior
managers of Adept Technology, Inc., a Delaware corporation (the “Company”) in
order to improve the Company’s profitability and revenues of the Company. The
Company’s goal is to grow its revenues while maintaining control over
operational spending and improving gross margin which will generate a positive
cash flow and operating profit. This profitability will allow the Company to
sustain company investments in both product development and sales and marketing
infrastructure and finance organization for operating as a public company, while
supporting a positive improvement in market capitalization and share value.

The Plan is also designed, in part, to increase the stock holdings of the
Company’s executive officers and senior managers in order to further align their
interests with those of the stockholders of the Company.

SECTION 2. COVERED INDIVIDUALS

The persons serving as the Company’s (a) Chief Executive Officer and President,
(b) Chief Financial Officer, (c) Vice President, Operations, (d) Vice President,
Business Development, (e) Vice President, Worldwide Sales, and (f) any
individual appointed by the Board of Directors of the Company (the “Board”) to
an executive officer or management position of the Company (each a “Covered
Individual”) will be eligible, at the discretion of the Compensation Committee
of the Board (the “Committee”), to receive bonus payments hereunder.

SECTION 3. THE COMMITTEE

(a) The Plan shall be administered by the Committee. The Committee shall have
the sole discretion and authority to administer and interpret the Plan, and the
decisions of the Committee shall in every case be final and binding on all
persons having an interest in the Plan.

(b) Without limiting the foregoing, and subject to the express provisions and
limitations set forth in the Plan, the Committee will be authorized and
empowered to do all things necessary or desirable in connection with the
administration of the Plan, including, without limitation, the following:

 

  (i) to prescribe, amend and rescind rules and regulations relating to the Plan
and to define terms not otherwise defined herein;



--------------------------------------------------------------------------------

  (ii) to determine which Covered Individuals are eligible to be paid bonuses
under the Plan and to which of such individuals, if any, bonus payments
hereunder are actually paid;

 

  (iii) to verify the Company’s satisfaction of performance goals or other
conditions applicable to the payment of bonuses under the Plan;

 

  (iv) to determine whether, and the extent to which, any bonus adjustment may
be required pursuant to Section 4(d);

 

  (v) to interpret and construe the Plan, any rules and regulations under the
Plan, and the terms and conditions of any bonus opportunities provided
hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Company; and

 

  (vi) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(c) All decisions, determinations and interpretations by the Committee regarding
the Plan will be final and binding on all Covered Individuals who are
participants under the Plan. The Committee will consider such factors as it
deems relevant to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such attorneys, consultants and
accountants as it may select. A Covered Individual or other person claiming any
benefits under the Plan may contest a decision or action by the Committee with
respect to such person or an actual or potential bonus under the Plan only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action will be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

SECTION 4. BONUS AWARDS

(a) Bonus Formula. Bonuses paid under the Plan to any Covered Individual
selected to participate in the Plan for any Performance Period (as defined
below), with the exception of the Vice President, Worldwide Sales, will be based
on the audited consolidated operating income (with a weighting of 40%) and
revenues (with a weighting of 60%) (the “Performance Metrics”) of the Company
for the Performance Period. For purposes of the Plan, the term “Performance
Period” means the twelve consecutive month period which coincides with the
Company’s 2009 fiscal year, or such other period as the Committee may determine.

(b) Bonus Formula for Vice President, Worldwide Sales. Bonuses paid under the
Plan to the Vice President, Worldwide Sales, will be based solely on the audited
or reviewed consolidated revenues of the Company for each of the four fiscal
quarters of the Company during the Performance Period.

(c) Review of Financial Statements and Approval by the Committee. As soon as
reasonably practicable following the conclusion of the Performance Period and
prior to the payment of any bonus under the Plan pursuant to Section 5(a), the
Committee will review the



--------------------------------------------------------------------------------

audited consolidated financial statements of the Company in order to determine
whether bonus payments should be awarded pursuant to Section 5(a) to each
Covered Individual selected to participate in the Plan. Prior to the payment of
any bonus under the Plan, including a quarterly bonus pursuant to Section 5(b),
the Committee will approve, in writing, the proposed bonus payment to be awarded
to each Covered Individual selected to participate in the Plan for the
Performance Period. No bonus payment will be paid unless and until the Committee
approves such bonus in writing or at a meeting.

(d) Committee Discretion to Reduce or Adjust Bonus Payment. In fulfilling its
duties under Section 4(c), the Committee shall review Schedule A hereto, which
sets forth the threshold, target, stretch and maximum bonuses (expressed as a
percentage of base salary) that each Covered Individual, other than the Vice
President, Worldwide Sales, may receive as a bonus for the Performance Period
and shall consider the bonus provisions set forth in Section 5(b) related to the
Vice President, Worldwide Sales. Notwithstanding the foregoing, the Committee
retains sole and absolute discretion to reduce or otherwise adjust the amount of
or eliminate or change the form of payment of any bonus otherwise payable to a
Covered Individual under the Plan and the Committee may, but shall not be
required to, consult the Chief Executive Officer regarding any adjustment in the
bonus payable under this Plan and may also review the projected financial
performance of the Company for the 2010 fiscal year in assessing the relative
performance of the individuals with respect to fiscal 2009. In determining the
amount of any reduced bonus or change in form of payment, the Committee reserves
the right to apply subjective, discretionary criteria to determine a revised
bonus amount. The reduction of the amount of any bonus payable to a Covered
Individual with respect to a Performance Period shall not permit an increase in
the amount of the bonus payable to any other Covered Individual for such
Performance Period.

SECTION 5. PAYMENT OF BONUS

(a) Payments in Restricted Stock and Cash. Bonuses awarded to executive officers
and, for non-revenue project-specific targets, to the other Covered Individuals,
under the Plan, other than the Vice President, Worldwide Sales, shall be in the
form of (1) restricted stock (“Restricted Stock”) pursuant to the Company’s 2005
Equity Incentive Plan, as amended and (2) cash, with 70% of the total bonus
earned by any Covered Individual (other than the Vice President, Worldwide
Sales) payable in the form of Restricted Stock (subject to potential cash
payments as approved by the Committee and net issuance of Restricted Stock for
purposes of allowing liquidity for tax payments arising from the restricted
stock) and 30% of the total bonus earned by such Covered Individual payable in
cash, subject to the provisions hereof. To the extent earned under the Plan, the
number of shares of Restricted Stock granted in respect of bonuses earned under
the Plan shall be determined multiplying the total bonus (expressed in dollars)
earned for the Performance Period by 70% and then dividing the result by the
fair market value of the Company’s common stock on Effective Date (or as
otherwise determined by the Committee). Schedule A hereto sets forth the target
bonuses (expressed as a percentage of base salary) that each Covered Individual,
other than the Vice President, Worldwide Sales, may receive as a bonus for the
Performance Period upon the achievement of certain specified levels of
Performance Metrics; provided, however, that no award of Restricted Stock in
respect of bonuses awarded hereunder shall be made under the Plan unless
specifically authorized by the Committee in accordance with the terms hereof. On
the Payment Date (as defined below), the



--------------------------------------------------------------------------------

Covered Individuals subject to this Section 5(a) shall receive grants of
Restricted Stock and cash, each in an amount equal to that approved by the
Committee in accordance with Section 4(c) and this Section 5(b) and any such
Restricted Stock shall vest as to 1/8th on each quarterly anniversary of the
Payment Date.

(b) Payments in Cash to the Vice President, Worldwide Sales. Any bonus payable
to the Vice President, Worldwide Sales, shall be in the form of cash. The Vice
President, Worldwide Sales shall be entitled to a cash bonus on a quarterly
basis in accordance with Schedule B hereto which provides for a sliding scale
commission payable based on the Company’s audited consolidated revenues, subject
to Section 4(d).

(c) Payment Date. The Company intends to make any bonus payable under
Section 5(a) of this Plan on or around September 30, 2009, or any
administratively reasonable period of time thereafter. In no event shall such
bonus payment, if any, be delayed beyond December 31, 2009. The Company intends
to make any quarterly bonuses payable under Section 5(b) of this Plan within 180
days of the end of the applicable fiscal quarter, or any administratively
reasonable period of time thereafter. Each such payment shall be a “Payment
Date” under the Plan.

(d) Continuous Employment. The payment of a bonus under Section 5(a) of this
Plan requires that the Covered Individual be an employee of the Company or its
subsidiaries as of the last day of the Performance Period and, unless otherwise
determined by the Committee, on the date of authorization of an award hereunder
by the Committee. The payment of a bonus under Section 5(b) of this Plan
requires that the Vice President, Worldwide Sales, be an employee of the Company
or its subsidiaries as of the last day of the applicable fiscal quarter in the
Performance Period. The Committee may make exceptions to these requirements in
the case of retirement, death or disability, as determined by the Committee.

SECTION 6. AMENDMENT AND TERMINATION

The Committee may terminate the Plan at any time, for any and no reason, and may
also amend the Plan, including in order to reduce the amount of any Covered
Individual’s bonus payments at any time, for any or no reason.

SECTION 7. TAX WITHHOLDING

The Company will have the right to make all payments or distributions pursuant
to the Plan to a participant, net of any applicable federal, state and local
taxes required to be paid or withheld. The Company will have the right to
withhold from wages or other amounts otherwise payable to such participant such
withholding taxes as may be required by law, or to otherwise require the
participant to pay such withholding taxes. If the participant will fail to make
such tax payments as are required, the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to such participant or to take such other action as may be
necessary to satisfy such withholding obligations.



--------------------------------------------------------------------------------

SECTION 8. EFFECTIVE DATE

This Plan was adopted by the Board on September 2, 2008 (the “Effective Date”).
No bonuses will be paid under the Plan prior to the Effective Date.

SECTION 9. SEVERABILITY

If any provision of the Plan will be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction, such
provision will (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited will
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which will remain in full force and effect. If the
making of any payment or the provision of any other benefit provided for under
the Plan will be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness, invalidity or unenforceability
will not prevent any other payment or benefit from being made or provided under
the Plan, and if the making of any payment in full or the provision of any other
benefit provided for under the Plan in full would be unlawful or otherwise
invalid or unenforceable, then such unlawfulness, invalidity or unenforceability
will not prevent such payment or benefit from being made or provided in part, to
the extent that it would not be unlawful, invalid or unenforceable, and the
maximum payment or benefit that would not be unlawful, invalid or unenforceable
will be made or provided under the Plan.

SECTION 10. NON-ASSIGNABILITY

Unless the Committee expressly states otherwise, no participant in the Plan may
sell, assign, convey, gift, pledge or otherwise hypothecate or alienate any
bonus opportunity or amounts determined by the Committee to be payable under the
Plan, until such amounts (if any) are actually paid.

SECTION 11. NON-EXCLUSIVITY OF PLAN

The adoption of the Plan by the Board shall not be construed as creating any
limitations on the power of the Board or the Committee to adopt such other bonus
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, either tied to performance or
otherwise, and any such other arrangements as may be either generally applicable
or applicable only in specific cases.

SECTION 12. EMPLOYMENT AT WILL

Neither the Plan, selection of a person as a Covered Individual eligible to be
paid bonuses under the Plan nor the payment of any bonus to any participant
under the Plan nor any action by the Company or the Committee will be held or
construed to confer upon any person any right to be continued in the employ of
the Company or its subsidiaries. The Company expressly reserves the right to
discharge any participant whenever in the sole discretion of the Company its
interest may so require.



--------------------------------------------------------------------------------

SECTION 13. NO VESTED INTEREST OR RIGHT

At no time before the actual payout of a bonus to any participant under the Plan
will any participant accrue any vested interest or right whatsoever under the
Plan, and the Company has no obligation to treat participants identically under
the Plan.

SECTION 14. GOVERNING LAW

The Plan and any agreements and documents hereunder will be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to principles of conflicts of law) and applicable federal law. The Committee may
provide that any dispute concerning the Plan will be presented and determined in
such forum as the Committee may specify, including through binding arbitration.

SECTION 15. SECTION 409A

To the extent applicable, it is intended that this Plan and any bonus granted
hereunder comply with the requirements of Section 409A of the Internal Revenue
Code, as amended and any related regulations or other guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service (“Section 409A”). Any provision that would cause the Plan or any
bonus granted hereunder to fail to satisfy Section 409A shall have no force or
effect until amended to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.



--------------------------------------------------------------------------------

Summary of Schedule A and Schedule B

Summary of Executive Bonus Target/Ranges

The following is a summary of the compensation of Adept’s executive officers for
fiscal 2009.

 

Current Executive Officers

   Bonus Plan
Target
Compensation
(aggregated basis)     Bonus Plan
Range of
Compensation
(aggregated basis  

John Dulchinos

President and Chief Executive Officer

   50 %(1)   25-100 %(2)

Lisa M. Cummins

Vice President of Finance and Chief Financial Officer

   40 %(1)   20-80 %(2)

Gordon Deans

Vice President, Business Development and General Manager - Canada

   25 %(1)   12.5-50 %(2)

Joachim Melis

Vice President of Worldwide Sales

   0.50-1.5% of revenue  (1)   Median 0.17 %

Dave Pap Rocki

Chief Technology Officer

   25 %(1)   12.5-50 %(2)

 

(1) All non-sales executive officers may earn a percentage of base salary in
cash bonus payments and grants of restricted stock as determined pursuant to
Adept’s Fiscal 2009 Executive Bonus Plan, upon attainment of certain corporate
targets specified therein, subject to approval and discretion of the
Compensation Committee of the Board. Mr. Melis is not eligible for cash
performance bonuses under the 2009 Executive Bonus Plan bonus component but is
eligible to receive commission payments based on individual performance against
specific revenue targets. This discussion does not include any option grant
compensation. The percentage noted cites the amount of compensation with may be
earned upon the Company performing at plan.

 

(2) Reflects the anticipated range in amount of bonus as a percentage of salary
which may be payable upon attainment of certain operating income and revenue
amounts for fiscal 2009 at a threshold basis, plan to overachieve basis. All
awards are subject to Compensation Committee determination and discretion.

Mr. Joachim Melis, Adept’s Vice President, Worldwide Sales, may receive
quarterly commissions in cash under the Plan based on Adept’s consolidated
revenue for each fiscal quarter in the year ended June 30, 2009. The Plan
provides for sliding scale commissions ranging from 0.5% to 1.5% of Adept’s
revenue.